Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2003

USA v. Pineiro
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1958




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Pineiro" (2003). 2003 Decisions. Paper 495.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/495


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT




                                    No. 02-1958
                                   _____________

                         UNITED STATES OF AMERICA

                                           v.

                                  LUIS PINEIRO,

                                                     Appellant.



                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                      (D.C. Criminal Action No. 00-cr-00257-1)
                     District Judge: Honorable William H. Yohn


                     Submitted Under Third Circuit LAR 34.1(a)
                                on March 3, 2003

                Before: ROTH, BARRY and FUENTES, Circuit Judges

                             (Opinion filed May 9, 2003)

                                       ORDER

             IT IS ORDERED that the not precedential opinion in the above case, filed

on May 9, 2003, is hereby withdrawn.
                     By the Court,



                     /s/ Jane R. Roth
                                   Circuit Judge


Date: June 2, 2003